                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ALEX NEAL,                                      §
                                                 §
                 Petitioner,                     §
                                                 §
 v.                                              §      Civil Action No. 3:19-CV-2456-L
                                                 §
 THE STATE OF TEXAS,                             §
                                                 §
                 Respondent.                     §

                                             ORDER

       On December 10, 2019, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 7), recommending that the court dismiss with prejudice pro se Petitioner Alex Neal’s

(“Petitioner”) Petition for Writ of Mandamus (“Petition”) (Doc. 3) pursuant to 28 U.S.C. §§

1915(e)(2) and 1915A. No objections to the Report were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct and accepts them as those of

the court. Accordingly, the court dismisses with prejudice this action pursuant to 28 U.S.C. §§

1915(e)(2)(B)(ii) and 1915A(b)(1) for failure to state a claim upon which relief can be granted.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th

Cir. 1997). Based on the magistrate judge’s Report, the court concludes that any appeal of this

action would present no legal point of arguable merit and would therefore be frivolous. Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Petitioner may challenge

this certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk
Order – Page 1
of the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R.

App. P. 24(a)(5).

       It is so ordered this 2nd day of January, 2020.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
